Title: From George Washington to William Heath, 15 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 15th Feby 1781.
                        
                        I have recd your favor of yesterday—Brigr Genl Warner waited upon me this day with a letter from Governor
                            Hancock informing me that Gentleman had been sent on with part of the hard Money Gratuity, allowed by the State to
                            their Soldiers who had been inlisted for the War, previous to the 2d day of Decemr last. You will therefore be pleased to
                            cause the most accurate Returns to be made out of the non Commd Officers and privates who come under the above
                            description. I will obtain similar Returns of the Artillery from Genl Knox. When the Returns are compleated Genl Warner
                            will be able to strike his dividend on the first payment. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    